HARDY, Judge.
This is an action by an unsuccessful candidate for election to the office of Town Marshal of the Town of Converse, Sabine Parish, Louisiana; for judgment declaring the election for municipal officers for the said Town, which was held on June 14, 1955, to have been null, void and of no effect. Made defendants were J. E. Graham and C. A. Derrick, the other candidates for election to the office of Town Marshal, and Wade O. Martin, Jr., Secretary of State.
The instant case involves essentially the same facts and issues as the case of Isgitt v. Jackson, La.App., 85 So.2d 290, to the opinion of which reference is made.
In the instant case the record does not show any appearance by the defendant, Derrick. The defendant, Graham, filed exceptions of no right nor cause of action and exceptions to the jurisdiction ratione personae and ratione materiae, and exceptions of no right or cause of action were filed on behalf of the defendant, Martin. After hearing there was judgment sustaining the exceptions and dismissing plaintiff’s suit, from which he has appealed.
The issue in the instant case is restricted to the proposition that voting machines were not used in the conduct of the election, which, therefore, should be declared a nullity. No contentions of other irregularities enter into thi9 case.
For the reasons which we have assigned in our opinion in Isgitt v. Jackson, the judgment appealed from in the instant case is amended by overruling the exceptions of no cause and no right of action filed on behalf of defendant, Graham, and it is further ordered that this case be, and it is hereby, remanded to the Honorable the ' Eleventh Judicial District Court of Louisiana, in and for the Parish of Sabine, for further proceedings consistent with this opinion.